DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-2, 4-12 and 20 are examined herein.

Claim Interpretation
Claims 1 recites a coating composition for a low-calorie potato product for finish-frying, which imparts a coating composition with the intended use of finish frying.
The claimed preamble goes on to recite particulars of the finished-fried potato, wherein it is a French fry with a cut size of 10 x 10 mm or larger, having a dry substance content in the range of 38-43% by weight, relative to the weight of the coating composition, and a crispness in the range of 1.5 - 2.5 Newton.  
Since the claim is toward a coating composition all limitations toward the French fry after finish frying, are not construed as being toward the intended use. 
Therefore, claims 1 requires a coating composition, wherein the ingredients listed are by weight, relative to the weight of the coating composition, comprising: 
20-30% flour; 
5-20% dextrin; 
2-10% unmodified starch; 
0.01-2% carbonate; and 



30-60% modified starch, comprising:
high-amylose starch, comprising: an amylose content of at least about 60 wt%, by weight of the modified starch; and 
74-90 wt % of phosphorylated starch, by weight of the modified starch; and
10-25% of acetylated starch; 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Collinge in view of the combination of Stypula (4,877,629), 
Hume, Guthrie, Seib and Van Beirendonck (2004/0028784).
Collinge: WO/2000/028828; published: 5/25/2000.

Hume: US Provisional Application 61/845,164; filed July 11, 2013; cited in US 20160150810 A1.
Guthrie: WO1997042827A9 Process and batter for coating vegetable pieces; published Nov. 1997.

Seib: FOOD GRADE STARCH RESISTANT TO ALPHA-AMYLASE; CA 2293537 A1; published Dec. 1998. 




Independent claims 1 and 8
Collinge teaches methods of making French fries by cutting strips (i.e. a potato cut) (2nd para. of Background, and 1st para. of Detailed Description) that are coated, par-fried then frozen for finish frying (see the Summary).

Batter/coating 
Flour
Collinge teaches the batter/coating comprising, by weight of the batter, 15 to 25 percent rice flour (see the Summary), which encompasses the claim of 20 to 30 wt% flour.

Dextrin
Collinge teaches the batter/coating comprising, by weight of the batter, 4 to 12 % dextrin (see the Summary), which encompasses the claim of 5-20 wt% dextrin.

Unmodified starch 
Collinge teaches the batter/coating comprising, by weight of the batter, 20 to 40 % corn starch that is modified or unmodified (bottom of page 3), wherein 5 to 15 % of the corn starch is unmodified (2st para. of the DD), which encompasses the claim of 2-10 wt% unmodified starch.



Modified starch
Collinge teaches the batter/coating comprises a blend of starches, including modified starch, however, does not discuss the claimed amount.
Stypula also teaches methods of making food coatings for potato products (10, 50+; 22, 50+, see items xx and xxi) with starch modified or unmodified starch (15, 25+).
As to the amount of starch used, Stypula teaches the use of from about 20 up to 85 wt% of starch (20,22+), which encompasses the claim of 30-60 wt% modified starch.
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making of making food coatings with modified and unmodified starches, as the modified teaching above, to include 30-60 wt% modified starch, as claimed, because Stypula illustrates that the art finds encompassing amounts to be suitable for similar intended uses, including methods of making of making food coatings with modified and unmodified starches (see MPEP 2144.07) which imparts reasoning for obviousness in that since it was known for such a thing to have been done, one of skill in the art would have had a reasonable expectation of success.

Type of modified starch: amylose, acetylated starch
The modified teaching, in Stypula, provides the use of high amylose modified starch (15, 25+).
The modified teaching does not discuss that the high-amylose is acetylated, as claimed.


Hume also teaches methods of making coatings for French fries (ab.) with modified corn starch, and further provides the use of an acetylated, high amylose corn starch present in an amount of from about 20 to 30 wt % (0057), which encompasses:
an amount of high-amylose starch; and
wherein 10-25 wt% of the modified starch comprises of acetylated starch.
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making batters/coatings for French fries using corn starch, as the modified teaching above, to include the specifically claimed type, a modified high-amylose, acetylated, corn starch (i.e. modified), as claimed, because Hume illustrates that the art finds this type of starch to be suitable for similar intended uses, including methods of making batters/coatings for French fries using corn starch (see MPEP 2144.07), and further shows that it was known for such a thing to have been done.

Amylose content of amylose starch
The modified teaching, in Stypula, provides the use of high amylose starch, having large amounts of amylose, 50% or more, including corn starches.  
Optionally the amylose in the high amylose starch can be replaced or mixed with 90 wt% or more of amylose (15, 25+), meaning the starch is modified. 
Therefore, Stypula provides the use of modified starch having an amylose content of at least about 60 wt% of the modified starch.


Type of modified starch: Phosphorylated starch
Collinge, provides the use of 15 to 25 wt% rice flour (1st para. of the Summary), however, does not discuss if it is phosphorylated.
Guthrie also teaches methods of making food coatings, for fried foods, including:  French fries (ab.), and further teaches that the coating compositions comprises 12-40 wt% of a high amylose rice flour (pg. 8, ln. 10), mostly composed of starch ((pg. 5, ln. 30), including amounts of about 70 to 80 %, wherein said ingredient is used for the benefit of improved texture (pg. 6, ln. 1+). 
Seib also teaches methods of using rice starches, including those that have a high amylose content, and further provides that the preferably formed is phosphorylated (ab.).  Seib also teaches that such chemically modified starches provide the benefit of having a high degree of resistance to digestion and therefore provide lower calories in food products (ab.). 
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making coatings for fried foods, including French fries, comprising rice starch, as the modified teaching above, to include the use of phosphorylated starch, as claimed, because the combination of Guthrie and Seib illustrate that it is known to use the type of rice starch that is high in amylose content for making such coatings (Guthrie), wherein this type of rice starch is preferably in the form of being phosphorylated (Seib), for the benefit of an improved texture (Guthrie) with a high degree of resistance to digestion and therefore provide lower calories in food products (Seib), which illustrates that the art finds suitable for similar intended uses, including methods of making coatings for fried foods, including French fries, comprising rice starch (see MPEP 2144.07), and that some advantage or expected beneficial result would have been produced by their combination (see MPEP 2144.II).

Amount of phosphorylated starch: 
The modified teaching, in Guthrie, provides that rice flour comprises about 70 to 80% of starch.
Collinge teaches the use of 15 to 25 wt% rice flour in the coating (1st para. of the Summary), wherein 70-80% would amount to about 10.5 to 20 wt% of rice starch, which encompasses the claimed amount of 21 to 54 wt% starch in the composition as a whole.
Looking to amounts in the composition as a whole is important because patentability of a composition is toward the ingredients therein and any chemical of physical structure they impart to the composition as a whole, not the components prior to their use, such as how much of a sub component is in a single component, solely amounts in the composition as a whole.
The modified teaching, in Guthrie, also provides 12-40 wt% of rice flour (pg. 8, ln. 10), comprising about 70 to 80 % starch, which provides about 8.4 to 32 wt% of rice starch, which also encompasses the claimed amount of 21 to 54 wt% starch in the composition as a whole.




Carbonate
The modified teaching in Stypula provides the use of a carbonate (17,63+).
The modified teaching does not discuss the amount as claimed.
Van Beirendonck also teaches methods of making frozen French fries (0051, 0028) that have been coated, par-fried then frozen (0023+) with a batter comprising (by weight of the coating) starches/flour, and further provides 0.5 to 2 % bicarbonate (a carbonate) (0026), which encompasses the claimed 0.01-2% carbonate, which shows that it was known for such a thing to have been done.
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making coatings with carbonates, as the modified teaching above, to include 0.01-2% of a carbonate, as claimed, because Van Beirendonck illustrates that the art finds encompassing amounts of carbonates to be suitable for similar intended uses, including methods of making French fries that have been coated, par-fried then frozen, which further shows that it was known for such a thing to have been done (see MPEP 2144.07).

Intended Use/properties
Collinge provides that the potato product is/for finish frying, as discussed above.
As for claim 1, it would be reasonable for one of skill in the art to expect that a similar coating composition with similar ingredients would have similar intended uses/properties, including for a low-calorie potato product for finish-frying, such that after finish-frying French fries with a cut size of 10 x 10 mm or larger as potato products have a dry substance content in the range of 38-43% by weight, relative to the weight of the coating composition, and a crispness in the range of 1.5 - 2.5 Newton. 

As for claim 8, it would be reasonable for one of skill in the art to expect that a similar potato product, comprising a similar coating composition made with similar ingredients would have similar intended uses, including for finish-frying, wherein after finish-frying, the potato cut has the properties of: a dry substance content in the range of 38-43% relative to the weight of the coating composition; and crispness in the range of 1.5 - 2.5 Newton, as claimed.  

Summary
All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
The prior art included each element claimed although not necessarily in a single reference, and one of ordinary skill in the art could have combined the elements as claimed by known food preparation methods, and in combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Further, a predictable use of prior art elements according to their established functions to achieve a predictable result is prima facie obvious.  See KSR Int'l Inc. v. Teleflex Inc., 127 S Ct. 1727, 1741, 82 USPQ2d 1385, 1396 (2007).

Further, applicant claims a formula for making a nutritional composition that uses or eliminates common ingredients, which does not amount to invention in the constantly developing art of preparing food because there is no specific showing that establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected and useful function.  It is long and commonly known that the object of for people of skill for cooking (e.g. cooks, chefs, and bakers) is to use or eliminate common ingredients to formulate food that is palatable. Such an act, the formulation or creation a food recipe, is not patentable because it does not make a scientific advancement in the field unless a new/novel reaction, coaction or cooperative relationship is made evident by such a creation. In other words, the act of making food or food recipes that taste good, even if the combination of the ingredients is not known or has not been done before, is not patentable subject just because it was done.
Attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in fact situation of this specific instant case.  
At page 234, the Court stated as follows:
This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent.  In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected and useful function.  In re Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267; In re Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.

Dependent claims
As for claim 2, the modified teaching, in Stypula provides modified and/or non-modified starches (15, 25+) in amounts from about 20 up to 85 wt% of starch (20,22+), which encompasses the claim of 30-50 wt% modified starch.

As for claims 4-5, Collinge provides the use of 0.12 wt% of xanthan in the coating composition (see Table 1), which encompasses the claim of 0.01 to 1 wt% of xanthan, as in claims 4- 5.

As for claim 6, the modified teaching, in Van Beirendonck, provides 0.5 to 2 wt% bicarbonate (a carbonate) (0020), which encompasses the claimed range of 0.01 to 1% of a carbonate.

As for claim 9, Collinge teaches that percentage by weight of the coating composition relative to the end product is in the range of about 16 to 22 % (top of page 8), which encompasses the claim of 5-18 wt% of coating relative to the end product, from a coating process.



As for claim 10, Collinge teaches the making of French fries, as discussed above.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over 
Collinge in view of the combination of Stypula (4,877,629), Hume, Guthrie, Seib and Van Beirendonck (2004/0028784), as applied to Claims 1-2, 4-6 and 8-10 above, further in view of Rosham (7,294,355).
As for claim 7, Collinge teaches the use of salt in in the coating (see table 1), however, does not discuss its use in an amount of 5 to 10 wt% mineral salts.
Rosham also teaches methods of making coatings for French fries (5, 32+, including 5, 60+ and 7, 65+), and further provides that said coatings include from 0.1 to 15 wt% salt, defined as NaCl, a mineral salt of halite, which encompasses the claimed amount of 5 to 10 wt% mineral salts, which further shows that it was known for such a thing to have been done.
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making coatings for French fries, as the modified teaching above, to include that the coating has 5 to 10 wt% mineral salts, as claimed, because Rosham illustrates that the art finds encompassing amounts to be suitable for similar intended uses, including methods of making coatings for French fries (see MPEP 2144.07).



Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Collinge in view of the combination of Stypula (4,877,629), Hume, Guthrie, Seib and Van Beirendonck (2004/0028784), as applied to Claims 1-2, 4-6 and 8-10 above, further in view of Bosch and Simmonds.
Bosch: EP 0935927 A2; published 8/18/1999.

Simmonds: Relations between specific gravity, dry matter content and starch content of potatoes; published: Potato Res. 20 (1977) 137-140


As for claim 11, the modified teaching does not discuss the underwater weight of the potato varieties used, including the use of those with an underwater weight equal to or lower than 300 g/5 kg.
Bosch also teaches methods of making fried potatoes, like French fries (0001), and further provides the use of a potato variety that has a starch content of 10 to 16 wt%, for the benefit of a better structure (0013, ref. clms. 1 & 16; and Ex. 3).
Simmonds shows that potatoes with a starch content (S) of 10 to 16 wt%, have an underwater weight value (U) of about 275 to 425 (27.5 to 42.5/5 kg-1) (see Fig. 1).
Therefore, the potatoes used to make the French fries of Bosch have an encompassing range of U, as the claimed below 300 g/5kg.
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making fried potatoes, as the modified teaching above, to include that the variety of potatoes used, including those with an underwater weight below 300 g/5kg, as claimed, because the combination of Bosch and Simmonds illustrates that the art finds encompassing ranges to be suitable for similar intended uses, including methods of making fried potatoes, which further shows that it was known for such a thing to have been done (see MPEP 2144.07); and also teaches benefits from such use, including improved texture (Bosch).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Collinge in view of the combination of Stypula (4,877,629), Hume, Guthrie, Seib, Van Beirendonck (2004/0028784), Bosch and Simmonds, as applied to claim 11 above, further in view of Good.
Good: How to Cook Raw Potatoes in Minutes to Make French Fries; published online at least by April 06, 2012 at evidenced by: https://web.archive.org/web/20120406100315/https://www.livestrong.com/article/467711-how-to-cook-raw-potatoes-in-minutes-to-make-french-fries/

As for claim 12, the modified teaching above does not discuss the use of the specifically claimed variety of potatoes.
Good also teaches methods of making French fries, and further provides that they can be made with any type of potato (see the 1st para.), which encompasses the use of Colomba, Carrera and Evora varieties of potatoes.

Further, the varieties of potatoes claimed, Colomba, Carrera and Evora types, are shown to have the properties as taught in the discussion of claim 11, an underwater weight being below 300 g/5kg, therefore it would have been reasonable to expect that their use would be effective for making French fries because they have the claimed under water weight (i.e. starch content).




It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making French fries, as the modified teaching above, to include the use of Colomba, Carrera and Evora varieties of potatoes, as claimed, because one of skill in the art would be motivated to use any potato that is readily available because it would save time and resource; also Good teaches that French fries can be made with any type of potato; and the combination of Bosch and Simmonds, as discussed in claim 11 above, provides that potatoes with a starch content (S) of 10 to 16 wt%, have an underwater weight value (U) of about 275 to 425 (27.5 to 42.5/5 kg-1) (see Fig. 1) are known for making French fries.  Therefore the combination of what is known in the art encompasses the use of Colomba, Carrera and Evora varieties of potatoes because it illustrates that the art finds any types of potatoes as being suitable for similar intended uses, and further illustrates that varieties of potatoes having a similar properties are known for use in the art, which shows that it was known for such a thing to have been done.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Collinge in view of the combination of Stypula (4,877,629), Hume, Guthrie, Seib and Van Beirendonck (2004/0028784), as applied to Claims 1-2, 4-6, 8-10  above, further in view of Scavone (2001/0055637).
As for claim 20, Collinge provides the use of 0.12 wt% of xanthan in the coating composition (see Table 1), which encompasses the claim of 0.01 to 0.5 wt% of thickener.
Collinge further teaches that percentage by weight of the coating composition relative to the end product is in the range of about 16 to 22 % (top of page 8), which encompasses the claim wherein the percentage by weight of the coating composition relative to the end product is in the range of 11-15%, because about 16 wt% encompasses in the range of 11-15 wt%.
The modified teaching does not discuss wherein the percentage by weight of bicarbonate lies in the range of 0.01-0.1%.
Scavone also teaches methods of making coated pre-fried French fries (0070) for finish frying (ab.), and further provides that the coating comprises from 0 to 3 wt% leavening agents (0048), including sodium bicarbonate (0047), which encompasses a range of the range of 0.01-0.1%, as claimed, which shows that it was known for such a thing to have been done.
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making coated pre-fried French fries, as the modified teaching above, to include that the coating includes the range of 0.01-0.1% of bicarbonate, as claimed, because Scavone illustrates that the art finds encompassing amounts as being suitable for similar intended uses, including methods of making coated pre-fried French fries (see MPEP 2144.07).

Response to Arguments
Arguments presented in the Remarks of 5/15/2022, as presented below, were discussed in the interview of 5/10/2022.  



Applicant traverses each rejection listed above, because, contrary to the Examiner's assertion, Stypula does not disclose or suggest the claimed amount of modified starch. 
Stypula also teaches methods of making food coatings that include modified and/or non-modified starches (15. 25+); and further provides the use of from about 20 up to 85 wt% of starch (20,22+), however, no location within Stypula is cited for the purported teachings. 
Further, while Stypula does indeed disclose that a barrier coating for a macerated meat product can include 20- 85% by weight of starch, there is no teaching in Stypula of any coating that includes, by weight of the coating composition, 30-60% modified starch. Stypula discloses, at most, that some unidentified amount of starch derivatives included in the barrier layer may be modified or non- modified starches (Stypula, col. 15, lines 26-27). The Examiner's position appears to be that since Stypula discloses a coating including unidentified amounts of modified and unmodified starch, that any potential amounts of each could be used to arrive at the claimed weight percentages. This is conclusory and improper. See MPEP § 2141 ("Office personnel must therefore ensure that the written record includes findings of fact concerning the state of the art and the teachings of the references applied."). For at least this reason the rejections should be withdrawn. 
Further, given Stypula's focus on barrier coatings for macerated meat products, one of ordinary skill in the art would not utilize any teaching from that reference. The present application is directed to a coating for finish frying of potato products, the coating providing a potato product with a relatively low content of (available) carbohydrates and a significant reduction in energetic value (in kCal) of the end-product (see as-filed application at page 3, lines 15 - 18), which, in addition, is also relatively low in calories relative to existing similar potato products. The coating provides a product with limited fat content, and is perceived by the consumer as being a product of good quality in terms of at least taste, crunchiness, bite, mouthfeel, color, and flavor. Stypula, as noted above, is directed to a barrier coating for macerated meat products, the barrier coating for rendering the meat product "essentially oil impervious." See Stypula at col. 8, lines 44-51. 
Moreover, the Examiner provides no sufficiently-articulated rationale for the proposed combination, asserting only that "Stypula illustrates that the art finds encompassing amounts to be suitable for similar intended uses...which imparts reasoning for obviousness in that since it was known for such a thing to have been done, one of skill in the art would have had a reasonable expectation of success." See Office Action at page 5. As noted above, the necessary factual underpinning to this conclusory rationale is missing, as Stypula plainly does not disclose or suggest the recited amount of modified starch, and, that a coating having certain elements (the barrier coating of Stypula) is effective for making a meat product impervious to oil is no evidence that a wholly different coating (the present coating for finish frying of potato products) would be effective to provide the aforementioned benefits. For at least this additional reason, the rejections should be withdrawn. 
Lastly, Applicant thanks Supervisory Examiner Le for discussing a potential interview in the present application. Further to that discussion, Applicant respectfully requests that the Examiner contact Applicant's undersigned representative to arrange for an interview upon receipt of this Amendment. 
In view of the foregoing, claims 1, 2, 4-12, and 20 are believed to be in condition for allowance. Withdrawal of the rejections, rejoinder of the withdrawn claims, and allowance of all claims are respectfully requested. 

In response, as for Claim 20, the examiner agrees, and apologizes for said typo, and will repair this in the Office action.
As for intended use, Stypula teaches the coating of a food article, wherein the food article may be meat, it also provides that the food article may be a slice of potato (see 10, 25+; 10, 50+; 21, 50+ item xx and xxi). 
As for the type/amount of starch, Stypula provides that it is known to use modified and/or non-modified starches for food barrier coatings, including the specifically claimed type, high amylose modified starch (15, 25+), this is a factual finding concerning the state of the art in the teachings of the applied reference.
Stypula also shows it is known to use from about 20 up to 85 wt% of starch (20,22+), which encompasses and makes obvious the claim of 30-60 wt% modified starch. This broad teachings of Stypula may not anticipate the claim, however, it does impart the use of modified starch in encompassing amounts, which makes such a claim obvious.
Applicant may want to consider limiting the modified starch blend use to only the 3 types of starches claimed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA ANN GEORGE whose telephone number is (571)272-5955. The examiner can normally be reached T-TH 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571)272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Patricia George
Primary Examiner
Art Unit 1793



/PATRICIA A GEORGE/         Primary Examiner, Art Unit 1793